Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on July 1, 2021 an extension of time for 1 MONTH(S) was authorized.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS (as filed on 6/8/21)
Claim 1 has been amended as follows:
A sealing arrangement of a wheel bearing having an inner bearing part and an outer bearing part, between which rolling bodies are guided, wherein the sealing arrangement comprises:
a carrier element arranged to be connected to one of the inner bearing part or the outer bearing part, and an elastic element is provided on the carrier element, wherein the elastic element includes at least one sealing lip; and 
wherein the carrier element features at least one aperture, and wherein the at least one aperture is sealed on one side by a diaphragm connected to the carrier element,

wherein at least one protective lip is formed by the elastic element and the at least one protective lip surrounds the aperture, wherein the at least one protective lip is positioned on a side of the aperture that is opposite to the side of the aperture sealed by the diaphragm.


Claim 8 has been amended as follows:

A sealing arrangement, comprising:
a carrier element arranged to be connected to a first bearing part; and 
an elastic element that includes a sealing lip and two protective lips, 
wherein the carrier element includes at least one aperture and is attached to the carrier element, 
wherein the at least one aperture is sealed on one side by a diaphragm connected to the carrier element, 
wherein the two protective lips are provided on an opposite side of the carrier element than the diaphragm


Claim 13 has been canceled.

Claim 14 has been amended as follows:
The sealing arrangement of claim 8, wherein 

Claim 15 has been canceled.

Claim 18 has been replaced by the following claim:

A sealing arrangement, comprising:
a carrier element arranged to be connected to a first bearing part, wherein the carrier element further includes an elastic element that includes at least two sealing lips,
wherein the carrier element includes at least one aperture, wherein the at least one aperture is sealed on one side by a diaphragm connected to the carrier element, and
wherein at least one protective lip is formed by the elastic element and the at least one protective lip surrounds the aperture, wherein the at one least protective lip is positioned on a side of the aperture that is opposite to the side of the aperture sealed by the diaphragm.


Claim 19 has been canceled.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combinations of the seal for a bearing wherein a protective lip(s) is positioned on one side of an aperture in the carrier element and a diaphragm that seals the aperture on the other side is provided, the protective lip(s) further being positioned so that it surrounds the aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/Primary Examiner, Art Unit 3656